      Case 1:21-cv-05725-PGG-SDA Document 12 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          ϳͬϯϬͬϮϬϮϭ
 Claider Cuello individually and on behalf of
 others similarly situated,

                               Plaintiff,                   1:21-cv-05725 (PGG) (SDA)

                   -against-                                ORDER

 Soler Brothers Deli Grocery Corp.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       This case has been assigned to me for general pretrial management. (ECF No. 10.) The

parties (or, if no defendants have appeared in the case, only the plaintiff) shall appear for a

Telephone Conference on Thursday, August 5, 2021 at 2:00 p.m. to discuss the status of this case.

At the scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479)

and enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              July 30, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
